presented. Five Star Capital Corp. v. Ruby, 124 Nev. 1048, 1055, 194 P.3d
                   709, 713 (2008).
                                 Here, the instant complaint is based on the written contract
                   and is not based on the same facts that caused the dismissal of the second
                   comp1aint. 1 Accordingly, we deny the petition. See Int'l Game Tech., Inc.
                   v. Second Judicial Dist. Court, 124 Nev. 193, 197-203, 179 P.3d 556, 559-
                   62 (2008) (denial of writ petition is proper when district court properly
                   denied motion to dismiss).
                                 It is so ORDERED.


                                            blet ■t et-t-42\       C.J.
                                            Hardesty



                    arraguirre




                                                              Saitta


                                                                                         J.




                         1 Portraits USA argues that there is jurisdiction over petitioners
                   based on the arbitration and choice-of-law clauses, which would be a
                   matter of first impression for this court. However, petitioners only sought
                   dismissal based on issue preclusion and did not seek dismissal of the
                   present complaint based on personal jurisdiction. We therefore do not
                   consider those issues in this writ proceeding.           See Round Hill Gen.
                   Improvement Dist. v. Newman, 97 Nev. 601, 604, 637 P.2d 534, 536 (1981)
                   (explaining that this court is ill-suited to resolve factual issues).

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    ce,
                 cc: Hon. Gloria Sturman, District Judge
                      Rogers, Mastrangelo, Carvalho & Mitchell, Ltd.
                      Bowen Law Offices
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    3
(0) 1947A    e